DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 4A and 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:
The numbering of the claims is incorrect as there are two claim 14s. The second of the two is assumed to be claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 2, 6 and 9-15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not be able to determine the precise metes and bounds of the claim as the term “substantially” is vague and relative.
Claim 1, line 35 recites, “during without abutment of the valve body on the first valve seat”. It is unclear what limitation applicant is reciting or if applicant is reciting a process limitation. For examination purposes the claim is assumed to recite, “…when the valve body does not abut the first valve seat the space inside the filter element communicates with the space outside the case via the second through-hole.”
Claim 2, line 8 recites, “the rod-shaped member covers both ends”. This limitation is unclear because the claim does not recite what structure’s ends are covered by the rod-shaped member. For examination purposes the rod-shaped member is assumed to be hollow, having a first and second end where the first and second ends are closed.
The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauer et al. US 8,216,467 in view of JP 2017-80716 (US equivalent 10,525,386 to Oshita et al. will be referenced for purposes of examination).

Claim 1, Lauer teaches a filter device comprising: a case (1) having a bottom (83) and tubular shape with an open upper end, a filter element (13) having a cylindrical shape provided inside the case, the filter element including a filter medium (17) having a cylindrical shape, an outer tube portion (73), and an upper plate (53), the outer tube portion including a plate like portion and a tubular portion, the plate like portion having a circular plate shape and being provided along a lower end surface of the filter medium, 
Oshita teaches a filter device comprising: a case (10) having a tubular shape with a bottom and an open upper end, a filter element (30) having a cylindrical shape 
It would have been obvious to one of ordinary skill in the art to use the hole in the lid body of Oshita in the device of Lauer because it allows for air to be bled off from inside the case to outside the case (col. 9, lines 35-50).
Claims 3, 6-7, 11, Lauer further teaches the first cylindrical portion has a first through hole in a side surface of the first cylindrical portion, through filter element (25), and the first through hole communicates between the space inside the filter element and the space outside the case (fig. 1); the filter element includes an inner tube (15) provided inside the filter medium, the case includes a tubular member (75) provided .

Claims 2, 8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauer et al. US 8,216,467 in view of JP 2017-80716 (US equivalent 10,525,386 to Oshita et al. will be referenced for purposes of examination) as applied to claim 1 above, and further in view of Ishizuka US 2020/0016519.

	Claim 2, Lauer in view of Oshita teaches the filter device of claim 1 but does not teach the recited check valve in the first hole.
	Ishizuka teaches a filter device comprising a lid body (30) having a first hole (31a) communicating between a space inside a case (10) and a space outside the case, the first hole internally includes a first check valve, the first check valve includes a rod shaped member (51) and a moving member (52), the rod shaped member has a tubular shape and is provided along a vertical direction, the moving member has a tubular hole into which the rod shaped member is inserted, and the moving member moves along the rod shaped member by sliding of the tubular hole along the rod shaped member, the rod shaped member is hollow having two ends where both ends are closed and the rod shaped member has a second hole and third hole (51a, b) in a side surface of the rod 
Claims 8, 10 and 14, Lauer further teaches the first cylindrical portion has a first through hole in a side surface of the first cylindrical portion, through filter element (25), and the first through hole communicates between the space inside the filter element and the space outside the case (fig. 1); and the filter element includes an inner tube (15) provided inside the filter medium, the case includes a tubular member (75) provided inside the filter medium, the tubular member has a lower end positioned at a same height as a lower end of the filter medium, and the tubular member has a diameter smaller than a diameter of the inner tube, the tubular member has a height lower than heights of the inner tube and the filter medium (fig. 1).

Allowable Subject Matter
Claims 4-5, 9, 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 12-13 are allowable as depending from claim 4. Claim 9 is allowable as reciting the same subject matter of claim 4 and claim 15 is allowable as depending from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778